Allowed Claims: 1-6, 8-10, 21.
Examiner’s Amendment/Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ellen Reilly on May 25, 2022.
The application has been amended as follows: 
1. Claim 5, line 2, after “lens” insert –further--;
2. Claim 5, line 3, after “lens” insert –positional placement--;
3. Claim 10, line 3, change “and bifocal” to –or bifocal--;
4. Claim 21, line 2, change “of markings” to –of visible markings--;
5. Claim 21, line 3, change “of markings” to –of visible markings--; 
6. Claim 21, line 12, change “comprise azimuth” to –further comprise visible azimuth--; and
7. Cancel non-elected claims 11-20. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed ophthalmic diagnostic lens specifically including, as the distinguishing features in combination with the other limitations, visible markings on a surface of the lens, a plurality of the visible markings arranged in a plurality of groups, the plurality of groups comprising at least six groups, each group of the plurality of groups comprising at least four equidistantly spaced identical markings that are each radially aligned within the group as radially extended markings, the plurality of groups arranged equidistantly spaced circumferentially around the entire circumference of the lens with the plurality of markings within the plurality of groups as alignment members for determining lens decentration from a pupil center, the visible markings further comprising circumferentially spaced azimuth indicators. Specifically, with respect to independent claim 21, none of the prior art either alone or in combination disclose or teach of the claimed ophthalmic diagnostic lens specifically including, as the distinguishing features in combination with the other limitations, visible markings on a surface of the lens, a plurality of the visible markings arranged in a plurality of groups, the plurality of groups comprising at least six groups, each group of the plurality of groups comprising at least four equidistantly spaced identical markings that are each radially aligned within the group as radially extended markings, the plurality of groups arranged equidistantly spaced circumferentially around the entire circumference of the lens with the plurality of markings within the plurality of groups as alignment members, wherein the plurality of groups further comprise visible azimuth indicators spaced at 45 degrees.
Examiner’s Comments
	Applicant’s amendment of April 21, 2022 has overcome all specification objections and 112 rejections that were set forth in the prior office action. Additionally, based on applicant’s amendment to page 9, lines 8-9 of the specification, the specification is now consistent with figure 4. As such, the drawing objection to figure 4 set forth in the prior office action has been overcome.
	Based upon applicant’s amendment to the specification of April 21, 2022, the drawings submitted on October 1, 2019 have been approved by the examiner. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 26, 2022